77 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lola Anderson BEIERLE, Plaintiff-Appellant,v.CASCADE COUNTY, et al., Defendant-Appellee.
No. 94-36035.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1995.*Decided Feb. 16, 1996.

1
Before:  D.W. NELSON and NOONAN, Circuit Judges, and TANNER** District Judge.

ORDER

2
This court determines that it lacks jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.   This appeal is not from a final judgment because the district court has not dismissed Beierle's Amended Complaint.


3
This appeal is thus DISMISSED.   We REMAND to the district court for further proceedings.



*
 The panel unanimously finds this case suitable for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Jack E. Tanner, Senior District Judge, for the Western District of Washington, sitting by designation